Name: Commission Regulation (EEC) No 888/93 of 15 April 1993 amending Commission Regulation (EEC) No 1760/83 on special detailed rules for the application of the system of advance- fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 16. 4. 93No L 92/44 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 888/93 of IS April 1993 amending Commission Regulation (EEC) No 1760/83 on special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, the 1992/93 marketing year ; whereas it is therefore necessary to introduce surveillance of the advance-fixing certificates ; Whereas the measures laid down in this Regulation are in accordance with the opinions of all the Management Committees concerned, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (3), and in particular Article 26 (3) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (4), as last amended by Regulation (EEC) No 3381 /90 (*), and in particular Article 7 thereof, Article 1 In Regulation (EEC) No 1760/83 the following Article 7a is inserted : Article 7a Member States shall inform the Commission : 1 .  each working day of the advance-fixing certifi ­ cates issued the previous day for milk powder (PG2 or PG3) for exportation in the form of goods falling within CN codes 1901 90 90 or 2106 90 99 ;  every Wednesday at the latest of any other advance-fixing certificates issued during the previous week for milk powder for exportation in the form of goods covered by the Annex to Regulation (EEC) No 804/68 ; 2. by the 10th of each month at the latest of the advance-fixing certificates issued during the previous month for the agricultural products referred to in Article 1 of Regulation (EEC) No 1766/92 valid for exportation in the form of goods listed in Annex B to this Regulation . The first communication shall cover the certificates issued from 1 January 1993 until the day of entry into force of this Regulation.' Whereas Article 4(1 ), second indent, of Commission Regulation (EEC) No 1760/83 (6), as last amended by Regulation (EEC) No 3326/92 f), lays down maximum durations of validity for advance-fixing certificates for products covered by the common organization of the market in milk and milk products until the end of the sixth month following that of issue ; whereas the skim ­ med-milk market situation makes it necessary to intro ­ duce surveillance of the applications for advance-fixing certificates for milk powder exported in the form of goods not covered by Annex II to the Treaty ; Whereas the new agricultural prices introduced by Regu ­ lation (EEC) No 1766/92 will apply to cereals at the beginning of the 1993/94 marketing year ; whereas some of these prices are much lower than those laid down for (') OJ No L 148, 28 . 6. 1968 , p. 13. 0 OJ No L 215, 30 . 7. 1992, p. 64. 0 OJ No L 181 , 1 . 7. 1992, p. 21 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable to certificates requested from 1 January 1993. (4) OJ No L 323, 29 . 11 . 1980, p . 27. 0 OJ No L 327, 27. 11 . 1990, p. 4. (6) OJ No L 172, 29. 6. 1983, p. 20. 0 OJ No L 334, 19 . 11 . 1992, p . 15. 16. 4. 93 Official Journal of the European Communities No L 92/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1993 . For the Commission RenÃ © STEICHEN Member of the Commission